268.Permit me, on behalf of the Sierra Leone delegation, to extend to the President our warmest congratulations on his election to preside over the thirty-sixth session of the General Assembly. We have every confidence that his long association with the United Nations, both in the capacity of representative of his country and as an official of the Organization over the years, equips him eminently well to discharge the functions of the high office he now occupies with distinction.
269.	Let me also pay a tribute to his predecessor, Mr. von Wechmar, who during his tenure made excellent contributions to bringing us still nearer to the goals of the United Nations, particularly in the field of global social and economic justice.
270.	The United Nations itself represents a culmination of the evolution of man's historic yearning for peace and his universal desire to promote economic and social well being, to improve the quality of life and to weave diverse political, ethnic, cultural and religious particularizations into a more harmonious and accommodating system. The General Assembly has come to represent a kind of shrine, as it were, at which nations of the world forgather annually, as we do here today, to express this universal yearning for peace and progress. Notwithstanding numerous frustrations in its path throughout its 3$ years of existence, it has persisted in keeping alive its noble and laudable objectives.
271.	Heedless of the cherished hopes which attended the birth of the Organization, we have in recent years become unwilling spectators of a world increasingly rearming itself as if in final preparation for Armageddon. Without doubt, the accelerating arms race continues to be the most Serious threat to the human race. In the face of want, deprivation and scarcity in many parts of the world, we are compelled to watch helplessly while scarce resources are frittered away in the accumulation of more deadly, more expensive and more destructive arsenals, resulting today in what for many of us is a frightening disproportion between the means of survival and the means of destruction.
272.	Three years ago the United Nations expressed its grave concern over this issue by convening a special session devoted to the question of disarmament. In its Declaration [resolution 5/0/2], the General Assembly at the tenth special session recognized the widespread, retrogressive and disintegrative effects of the arms race on the fabric of world peace and security and concluded that, not only did it run counter to efforts to achieve further relaxation of international tension and the establishment of genuine peace, but it also constituted a considerable drag on the world's social and economic development. It is, therefore, particularly distressing to see that three years later the situation not only has worsened but has in fact been compounded with the accretion of new weapon systems added to an already diabolical collection, which further endangers the future of our world. All this is done under the pretext of defense and security needs.
273.	One sure lesson of history throughout the ages has been that there is no security in armament, let alone in its accumulation. The only assurance of peace and survival is justice and tolerance.
274.	It is, in our view, as pernicious as it is inhuman to believe that a balance of terror can ensure the peace of the world; for there can be no dividends in a holocaust we are all losers. Let those, then, who would condemn our world to the uncertainty of a nuclear future, hold a nuclear sword of Damocles over our heads, and hold to ransom the hopes of humanity, search their consciences.
275.	It is against this backdrop of anxiety and uncertainty that we have come to witness a depressing deterioration in the world political climate. Indeed, today we face veritable global crises of confidence. There is a crisis of confidence between those who would arrogate to themselves the responsibility of being guardians of world peace. There is also a crisis of confidence in regard to the very survival of our world. Moreover, there is a crisis of confidence among the overwhelming masses of humanity, stemming from uncertainty concerning whether the affluent half of our world has any interest in their wellbeing and welfare.
276.	How could this not be so, when today we observe helplessly the investment of some $500 billion annually in the accumulation of weapons of mass destruction, instead of these resources being made available for economic development and improving the life of our people? We. have within our grasp the economic, scientific and technological capabilities to effect a great improvement in human prosperity, welfare and advancement, and this Organization owes it to mankind to ensure that we utilize these capabilities for nobler ends.
277.	It is in the face of these global crises of confidence that we are setting off on a new decade. We submit, therefore, with ail humility that the international agenda for this current decade and beyond should be composed of items and measures to restore faith and confidence in the human will and desire to survive in peace and prosperity. This is the essence and raison d'etre of the United Nations. Above all, the United Nations must now more than ever before be instrumental in effecting global confidence-building measures to assure us of peace, prosperity and security.
278.	We return on our annual pilgrimage to yet another session of the General Assembly, again, as in the immediate past, with an air of gloom over the world economy. The global economic situation, as in the past several years, still offers a familiar and depressing picture.
279.	For developed industrialized countries, the postwar era of boom and prosperity seems to be running out of steam and the long period of growth seems to be halted in its track by a general recession, exacerbated by monetary instability, high interest rates and mounting unemployment.
280.	For most developing countries, the rising cost of imports of manufactures, oil and food, the deteriorating terms of trade and the worsening balance of payment deficits have all, over the period, set in with particular severity to make life more miserable for their peoples and make more distant and difficult the prospect of realizing their human development.
281.	All this demonstrates that the world economy needs today the imagination, the courage and the necessary will not only to restructure it but to give it the necessary momentum to keep it on an even keel. In the meantime, we in the developing countries have experienced and are experiencing great difficulty in obtaining the necessary cooperation in evolving lasting and more responsive solutions to the continuing deterioration in our economic situation. This, we submit, is not a case of special pleading. The object lesson of the present global economic gloom clearly illustrates that our interdependent world will not brook prosperity in one half while the other half continues to languish in want and deprivation. Global wellbeing will remain illusory unless and until the aspirations and needs of the developing countries are reflected in the management of the international economy and in the decisions resulting from international negotiations.
282.	It is in this context that we believe that the United Nations must now more than ever before address itself seriously to the immediate necessity of launching the global round of negotiations, which would facilitate the implementation of the fundamental restructuring which we all voted for as far back as 1974 in adopting General Assembly resolutions 3201 (SVI) and 3202 (SVI).
283.	Now more than ever before it is clear that changes in international economic relationships are necessary, in the interests of both rich and poor nations, in our quest for more equity, both within States and among States, and everything must now be done to forge a global consensus on a program of survival and to translate the emergent consensus into action.
284.	However, inasmuch as we should welcome measures and initiatives that may help facilitate the process and, indeed, promote and inspire the imperatives of international cooperation, it is our belief that the central role of the United Nations and the necessity for the participation of all States in the process cannot be overemphasized, for the amalgam of global economic problems we are experiencing today will not admit of parochial or selective solutions. It is in this light, therefore, that we welcome the forthcoming Conference at Cancun.
285.	Although the Mexico summit of 22 countries cannot negotiate for the rest of the world, we believe it can nevertheless raise the level of consultations and provide the improved climate necessary for forging that consensus so vital for tackling the ills of the encircling global economic gloom.
286.	Ten years ago the Assembly, with dawning appreciation of the magnitude of the problem of international economic development, given the uneven availability and spread of global resources, identified a group of the most disadvantaged members of the world community [resolution 2768 (XXVI)]. It was felt that members of this group, the least developed countries, as they are euphemistically called, would have their prospects of self-sustaining development and viability enhanced if they were the object of special care and attention.
287.	Global concern for the distressing and deteriorating situation of this group of States came to a head at the recent United Nations Conference on the Least Developed Countries held in Paris. Regrettably, the outcome of this Conference did not, in our view, match the hopes and expectations that inspired it. We can only, therefore, appeal to those members of the international community that can afford it to help; this is a clear case of self-interested altruism because there can be no peace, justice, happiness or stability in this our interdependent world if a significant proportion of its members continue to wallow in poverty, ignorance and disease.
288.	Every so often mankind confirms its ability to respond to crises with resilience, imagination and determination. Such adaptation and resilience are no doubt essential for the survival of the human race. Regrettably, however, man has yet to muster his technological capabilities, skill, imagination and dexterity to achieve and ensure an adequate and reliable quantum of energy for his survival. Energy in its diverse manifestations remains one of the most important factors for progress, and its continued availability on a sustained and reliable basis is without doubt indispensable to technological and socioeconomic development.
289.	We are therefore encouraged by the seriousness, dedication and direction demonstrated at the recent United Nations Conference on New and Renewable Sources of Energy. It is the view of my delegation that the program of Action adopted at Nairobi" contains the necessary perceptions and policy guidelines for us to initiate practical measures to facilitate the effective and reliable supply of that essential resource in its various forms.
